UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1798



RAJNIKANT PATEL,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-001-418)


Submitted:   February 28, 2007             Decided:   March 23, 2007


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied in part; granted         and   remanded   in   part   by
unpublished per curiam opinion.


James Feroli, IMMIGRANT AND REFUGEE APPELLATE CENTER, Alexandria,
Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Terri J. Scadron, Assistant Director, Jennifer Levings,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rajnikant Ashabhal Patel, a native of India and a citizen

of Kenya, petitions for review of the Board’s order adopting the

immigration judge’s decision to deny Patel’s requests for asylum,

withholding of removal, and protection under the Convention Against

Torture (“CAT”).

          Patel first contends that the immigration judge (“IJ”)

erred as a matter of law in denying his claim for CAT protection

because the IJ did not properly consider whether the Kenyan or

Indian governments would acquiesce in his being tortured by a

private actor, a human trafficker named “Raju.”1

          An   applicant     requesting   CAT   protection    under   a

“acquiescence” theory need not show that the government knows or

willfully accepts that the applicant will be tortured; instead, it

is sufficient to show “that the public official, prior to the

activity constituting torture, [has] awareness of such activity and

thereafter breach[es] his or her legal responsibility to intervene

to prevent such activity.”    8 C.F.R. § 1208.18(a)(7) (2006); Zheng

v. Ashcroft, 332 F.3d 1186, 1194-97) (9th Cir. 2003).

          In light of Patel’s challenge, the particular words

employed in denying relief are especially significant.       When faced


     1
      After agreeing to work for Raju, Patel smuggled an Indian
woman and female child into the United States. Upon realizing that
Raju had no intention to pay him the agreed-upon price for his
services, Patel and Mahesh, another smuggler who also worked for
Raju, began their own smuggling operation, independent of Raju.

                                 - 2 -
with    a    similar      claim,   the   Fifth     Circuit   concluded     that    the

following language was consistent with the governing standard:

       I guess another aspect of this would be whether if the
       money lenders who have not yet been paid came after her
       might the government look the other way and therefore be
       at least complicit in whatever might happen to [her] at
       the hand of these loan sharks, and perhaps then whatever
       would happen to [her] that might be seen as torture if
       the government were aware of any penalties being meted
       out and took no action to protect the respondent.

Chen v. Gonzales, 470 F.3d 1131, 1141-42 (5th Cir. 2006) (emphasis

in original).         On the opposite end of the spectrum, however, the

Ninth Circuit opined that the use of the word “sanction” improperly

placed a higher burden on the petitioner.                      Ornelas-Chavez v.

Gonzales, 458 F.3d 1052, 1055, 1058-60 (9th Cir. 2006)

                 Our review of the record reveals that although the IJ

recited the proper standard for analyzing Patel’s CAT claim, she

erred in applying it.          The IJ concluded Patel failed to submit any

evidence to support his argument that “the governments of Kenya or

India would be involved in his torture.”                (J.A. 63).      The IJ went

on   to      opine    that    “[t]here   is   no    evidence     that   the   Indian

government, through Raju or through any other agent, is responsible

for the disappearance of [another individual who participated in

Raju’s human trafficking operation].” (J.A. 64).                    The IJ further

concluded there was no evidence to demonstrate a “clear probability

that    the      Kenyan    government    would     target    the   respondent      for

torture.”         (J.A. 65).       This language reflects that the IJ held

Patel       to   a   higher   standard    than     appropriate     under   the    CAT.

                                         - 3 -
Accordingly, while we indicate no opinion regarding the ultimate

disposition of Patel’s CAT claim, we remand this issue to the

agency   for   further   consideration   of   whether   Patel’s   evidence

establishes the Kenyan government would acquiesce in his torture.2

Menghesha v. Gonzales, 450 F.3d 142, 147 (4th Cir. 2006).

           Patel next challenges the IJ’s ruling, as adopted by the

Board of Immigration Appeals, denying his request for withholding

of removal.3    Patel first argues that the IJ erred as a matter of

law by failing to consider his withholding of removal claim on the

basis of his assertion that he would be persecuted on account of a

political opinion: opposition to government corruption.           According

to Patel, if returned to Kenya or India, he would be persecuted by

Raju, and this persecution would be motivated, at least in part, by

Raju’s imputation of this political opinion to him.        Patel further

maintains that his cooperation with United States immigration

officials amounts to a protectable “political opinion.”


     2
      We note that the IJ did not expressly determine whether it
was “more likely than not” that Patel would suffer an “extreme form
of cruel and inhumane treatment” if returned to Kenya. 8 C.F.R.
§§ 1208.16(c)(2), 1208.18(a)(2) (2006).     We likewise express no
opinion about whether Patel’s CAT claim could properly be denied on
this basis. See generally INS v. Ventura, 537 U.S. 12, 16 (2002).
     3
      Patel attacks the IJ’s conclusion that she would have
rejected his asylum claim for the same reasons she rejected Patel’s
withholding of removal claim; however, the IJ denied Patel’s asylum
claim as time-barred, and we do not have jurisdiction to review
this ruling. See 8 U.S.C. § 1158(a)(3) (2000); Chen v. U.S. Dep’t
of Justice, 434 F.3d 144, 151 (2d Cir. 2006).       Accordingly, we
review Patel’s argument only relative to the denial of his claim
for withholding of removal.

                                 - 4 -
           Based on our review of the record, we agree with the IJ’s

conclusion that any harm that may befall Patel at Raju’s hands

would be predicated entirely on the personal dispute between the

two, arising from Patel’s decision to end-run Raju and engage in

illegal human trafficking with another of Raju’s men.                   “Fears of

retribution over purely personal matters or general conditions of

upheaval and unrest do not constitute cognizable bases for granting

asylum.”   Saldarriaga v. Gonzales, 402 F.3d 461, 466 (4th Cir.),

cert. denied, 126 S. Ct. 1330 (2005) (internal quotations and

citation information omitted).

           In light of our ruling in Saldarriaga, we also reject

Patel’s    assertion    that    by    reporting          Raju’s   illegal   human

trafficking operation to INS officials, he has demonstrated a

protectable political opinion.         In his petition for review, Patel

makes much of the fact that Saldarriaga involved a claim of

persecution based on actual political opinion, and his claim is one

of imputed political opinion.             This is a distinction without

significance and strains the already tenuous connection between

Patel’s fear of harm at Raju’s hands and his claim for withholding

of removal.

           Lastly,     Patel   contends      the    IJ    erred   in   failing   to

consider   the   corroborative       evidence      he    presented,    namely    the

affidavits of his brother-in-law and the live testimony presented

by his sister-in-law.      In the alternative, Patel suggests that if


                                     - 5 -
the IJ did consider this evidence, she erred in failing to set

forth specific reasons for discrediting it.

             The IJ specifically stated in her oral decision that she

considered Patel’s asylum application “in full” and that she also

considered “in full the sworn testimony of [Patel] and his witness

and   the    contents   of   all    documents       that   were   admitted    into

evidence.”     An immigration judge need not discuss the individual

worth of each item of evidence, but may base her decision “on the

totality of the evidence.” Gandziami-Mickhou v. Gonzales, 445 F.3d

351, 358 (4th Cir. 2006).

             This   court    will    affirm     a    determination     regarding

eligibility for withholding of removal if it is supported by

substantial evidence on the record considered as a whole.                INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).             Factual findings by the

Board   or    the   immigration     judge     “are    conclusive     unless    any

reasonable adjudicator would be compelled to conclude to the

contrary.”     8 U.S.C. § 1252(b)(4)(B) (2000).

             Having reviewed the record, we conclude that the IJ’s

decision to deny Patel’s request for withholding of removal is

supported by substantial evidence.           Patel simply did not carry his

burden to establish there was a clear probability that, if he were

returned to Kenya or India, he would be persecuted on account of

the political opinion he claims Raju imputes to him.               Accordingly,

we deny the petition for review of this issue.


                                     - 6 -
          For the foregoing reasons, we remand the petition for

review for an agency determination on Patel’s CAT claim and deny

the remainder of the petition.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                          PETITION DENIED IN PART;
                                      GRANTED AND REMANDED IN PART




                              - 7 -